Name: 89/285/EEC: Council Decision of 13 April 1989 accepting Resolution No 46 concerning the compliance of containers with the standards for transport of goods under customs seals - Resolution No 46 adopted on 20 November 1987 by the group of experts on customs questions affecting transport
 Type: Decision
 Subject Matter: transport policy;  technology and technical regulations;  tariff policy;  organisation of transport
 Date Published: 1989-04-22

 22.4.1989 EN Official Journal of the European Communities L 111/39 COUNCIL DECISION of 13 April 1989 accepting resolution No 46 concerning the compliance of containers with the standards for transport of goods under customs seals (89/285/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas resolution No 46 adopted on 20 November 1987 by the Group of Experts on Customs Questions Affecting Transport of the Economic Commission for Europe (ECE) contains measures the effect of which, on the one hand, is to ensure correct application of the Customs Convention on the International Transport of Goods under cover of TIR Carnets 1975 (TIR Convention) and, on the other hand, to enable any fraud which might be committed owing to the non-compliance of containers with the standards applicable to the transport of goods under customs seal to be prevented or detected; Whereas the said resolution may be accepted by the Community with immediate effect, HAS DECIDED AS FOLLOWS: Article 1 Resolution No 46 concerning the compliance of containers with the standards for transport of goods under customs seals is hereby accepted on behalf of the Community with immediate effect. The text of the resolution is attached to this Decision. Article 2 The President of the Council shall designate the person empowered to notify the Executive Secretary of the Economic Commission for Europe of the acceptance by the Community, with immediate effect, of resolution No 46. Done at Luxembourg, 13 April 1989. For the Council The President P. SOLBES MEASURES TO ENSURE THE CONTINUED COMPLIANCE OF CONTAINERS WITH THE STANDARDS FOR TRANSPORT OF GOODS UNDER CUSTOMS SEALS RESOLUTION No 46 Adopted on 20 November 1987 by the Group of Experts on Customs Questions Affecting Transport THE GROUP OF EXPERTS ON CUSTOMS QUESTIONS AFFECTING TRANSPORT, Bearing in mind the provisions of Articles 13 and 14 of the Customs Convention on the International Transport of Goods under cover of TIR Carnets (TIR Convention (1975)) and Annex 7 thereto, Considering the need for continued compliance of containers with the standards for transport of goods under customs seals; RECOMMENDS to the contracting parties to the TIR Convention (1975) the following measures to ensure the continued compliance of containers with the standards for transport of goods under customs seal (Articles 13 and 14 and Annex 7 of the TIR Convention (1975)): 1. When a container has a serious defect and consequently no longer complies with the standards under which it was approved for transport under customs seal, the customs should notify the party responsible for the container and afford him the opportunity to restore the container to the condition which had justified its approval if this can be accomplished expeditiously. After the appropriate repairs to the container, it can continue its trip under customs seal. If the container is not properly repaired or if the party concerned prefers to have the container repaired in another country where the approval of the container was given, the customs should either: (a) refuse sealing and transport approval if sealing is considered necessary; or (b) remove the container from circulation and have the contents transhipped to another means of transport; or (c) allow the container to go forward under appropriate procedures which do not involve any risk of smuggling or loss or damage to the container's contents, the defect being annotated on transit documents. If deemed necessary in order to ensure that the container will be properly repaired, the customs should cause the approval plate to be removed. 2. When the customs causes the approval plate to be removed or when a serious defect is discovered in a series of containers which renders them no longer in compliance with the standards under which they were approved for tansport under customs seal, the approval authority or, where appropriate, the customs administration responsible for the approval should be notified accordingly. The original certifying authority should be invited to participate in the recertification process when it is conducted outside the territory of that contracting party. Note: A container shall be considered to have a serious defect if: (a) goods can be removed from, or introduced into, the sealed part of the container without leaving obvious traces of tampering or without breaking the customs seal; (b) customs seals cannot be simply and effectively affixed to the container; (c) it contains concealed spaces where goods may be hidden; (d) spaces capable of holding goods are not readily accessible for customs inspection. REQUESTS the contracting parties to notify the Executive Secretary of the Economic Commission for Europe, if possible by 1 July 1988, whether they accept this resolution; REQUESTS the Executive Secretary to circulate the replies received from governments.